Case 2:19-cv-10607-FMO-PLA Document 65 Filed 08/19/21 Page 1 of 2 Page ID #:506



  1
  2
                                                                              JS-6
  3
  4
  5
  6
  7
  8
  9                             UNITED STATES DISTRICT COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11
 12
                                                   CASE NO.: 2:19-CV-10607-FMO (PLAx)
 13
       J.B., a Minor, by and through his
 14                                                ORDER GRANTING DISMISAL OF
       Guardian Ad Litem, ROSE
 15    ESPARAZA,                                   THE ENTIRE ACTION PURSUANT
                                                   TO FRCP 41(a)(1)
 16
                       Plaintiff,
 17
       v.
 18
 19    COUNTY OF LOS ANGELES and
 20    DOES 1 through 10, inclusive,

 21                    Defendants.
 22
 23             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
 24    pursuant to the Stipulation of the parties and Federal Rules of Civil Procedure, Rule
 25    41 (a)(2) the above entitled action is hereby dismissed in its entirety, with prejudice,
 26    as against all Defendants including their past, present, and future officers,
 27    supervisors, directors, attorneys, employees, agents, employees, subordinates,
 28    predecessors, successors-in-interest, assigns, and all other persons, firms, or
                                                   -1-
            ORDER: (1) DISMISSING THE ENTIRE ACTION WITH PREJUDICE; AND (2) WAIVING ATTORNEYS’
                                               FEES AND COSTS
Case 2:19-cv-10607-FMO-PLA Document 65 Filed 08/19/21 Page 2 of 2 Page ID #:507



  1    corporations with whom any Defendants are now, have been, or may hereafter be
  2    affiliated.
  3           IT IS FURTHER ORDERED that each party waives all claims for
  4    attorney’s fees and costs under 42 U.S.C. § 1988, and any other provision of law.
  5           IT IS SO ORDERED.
  6
                                                         /s/
  7    DATED: August 19, 2021                 __________________________________
  8                                           HONORABLE FERNADO M. OLGUIN
                                              UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -2-
         ORDER: (1) DISMISSING THE ENTIRE ACTION WITH PREJUDICE; AND (2) WAIVING ATTORNEYS’
                                            FEES AND COSTS
